                            Case 20-10256-KBO             Doc 60       Filed 02/06/20        Page 1 of 34




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                      )
             In re:                                                   )    Chapter 11
                                                                      )
             EARTH FARE, INC., et al.,1                               )    Case No. 20-10256 (KBO)
                                                                      )
                                      Debtors.                        )    (Jointly Administered)
                                                                      )    Ref. Docket No. 14

                      INTERIM ORDER (I) AUTHORIZING USE OF CASH COLLATERAL AND
                           AFFORDING ADEQUATE PROTECTION; (II) MODIFYING
                         AUTOMATIC STAY; AND (III) SCHEDULING A FINAL HEARING

                      This matter coming before this Court on the Debtors’ Motion for Interim and Final Orders

         (A) Authorizing Postpetition Use of Cash Collateral, (B) Granting Adequate Protection, (C)

         Scheduling a Final Hearing Pursuant To Bankruptcy Rule 4001(b), and (D) Granting Related

         Relief (the “Motion”)2 at an interim hearing on February 6, 2020 (the “Interim Hearing”), the

         Court has reviewed the Motion and the Declaration of Charles Goad In Support of Chapter 11

         Petitions and First Day Motions (the “First Day Declaration”). The Motion requests entry of

         this order (the “Interim Order”):

                      (a)    authorizing the Debtors’ use of Cash Collateral (as defined below) and granting

         adequate protection to the Prepetition Revolving Loan Lenders (each as defined below) in respect

         of their asserted rights under the Secured Credit Documents, as applicable (each as defined below),

         and their asserted interests in the Collateral pursuant to Bankruptcy Code sections 105, 361, 362




         1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
25970107.1
                       Case 20-10256-KBO          Doc 60         Filed 02/06/20   Page 2 of 34



         and 363 with respect to any diminution in value of such rights and interests on and after the Petition

         Date (as defined below);

                (b)     modifying the automatic stay arising under section 362 of the Bankruptcy Code in

         accordance with the provisions hereof to the extent necessary to implement and effectuate the

         terms and provisions of this Interim Order;

                (c)     scheduling a final hearing (the “Final Hearing”) pursuant to Bankruptcy Rule

         4001(b)(2) to be held before this Court to consider entry of an order authorizing and granting the

         relief requested in the Motion on a final basis (such order, in form and substance acceptable to the

         Prepetition Revolving Loan Lenders, the “Final Order”);

                (d)     waiver of any applicable stay with respect to the effectiveness and enforceability of

         this Interim Order (including a waiver pursuant to Bankruptcy Rule 6004(h));

                (e)     subject to entry of the Final Order, except to the extent of the Carve-Out and the

         Consultant Carve-Out (defined below) (solely to the extent expressly set forth herein), the waiver

         by the Debtors of any right to surcharge against or recover from the Prepetition Revolving Loan

         Lenders or the Collateral (defined below) pursuant to Section 506(c) of the Bankruptcy Code or

         any similar principle of law;

                (f)     subject to entry of the Final Order, the waiver of the “equities of the case” exception

         under Section 552(b) of the Bankruptcy Code with respect to the Prepetition Revolving Loan

         Lenders and the proceeds of any of the Prepetition Collateral; and

                (g)     granting certain related relief.

                The Court having considered the Motion, the First Day Declaration, the other filings and

         pleadings in the above-captioned consolidated chapter 11 cases (each individually a “Case” and

         collectively, the “Cases”), and the evidence submitted or adduced and the arguments of counsel


25970107.1

                                                           -2-
                         Case 20-10256-KBO              Doc 60         Filed 02/06/20       Page 3 of 34



         made at the Interim Hearing; and notice of the Interim Hearing having been given in accordance

         with Bankruptcy Rules 2002, 4001(b)(c), and (d), and 9014; and the Interim Hearing to consider

         the interim relief requested in the Motion having been held and concluded; and all objections, if

         any, to the interim relief requested in the Motion having been withdrawn, resolved, or overruled

         by the Court; and it appearing to the Court that granting the relief set forth herein is necessary to

         avoid immediate and irreparable harm to the Debtors and their estates pending the Final Hearing,

         and otherwise is fair and reasonable, in the best interests of the Debtors, their estates, and their

         creditors and equity holders, and essential for the continued operation of the Debtors’ remaining

         businesses; and after due deliberation and consideration, and for good and sufficient cause

         appearing therefor;

                 BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING BY
                 THE DEBTORS, INCLUDING THE SUBMISSIONS AND DECLARATIONS AND
                 REPRESENTATIONS OF COUNSEL, THE COURT HEREBY MAKES THE
                 FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:3

                 A.       Petition Date. On February 4, 2020 (the “Petition Date”), the Debtors filed

         voluntary petitions under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

         Court for the District of Delaware (the “Bankruptcy Court” or this “Court”). The Debtors

         continue to operate their businesses and manage their properties as debtors in possession pursuant

         to Bankruptcy Code sections 1107 and 1108.

                 B.       Jurisdiction and Venue. This Court has core jurisdiction over these Cases, this

         Motion and the parties and property affected hereby pursuant to 28 U.S.C. sections 157(b) and

         1334. Venue is proper before this Court pursuant to 28 U.S.C. sections 1408 and 1409. The



         3 The findings and conclusions set forth herein constitute the Bankruptcy Court’s findings of fact and conclusions of
         law pursuant to Bankruptcy Rule 7052. To the extent any findings of fact constitute conclusions of law, they are
         adopted as such. To the extent any conclusions of law constitute findings of fact, they are adopted as such.

25970107.1

                                                                 -3-
                       Case 20-10256-KBO           Doc 60        Filed 02/06/20   Page 4 of 34



         statutory bases for the relief set forth in this Interim Order are sections 105, 361, 362, 363, and 507

         of the Bankruptcy Code, Bankruptcy Rules 2002 and 4001 and Local Rule 4001-2.

                C.      Notice. Upon the record presented to the Court at the Interim Hearing, and under

         the exigent circumstances set forth therein, requisite notice of the Motion and the relief requested

         thereby and this Interim Order has been provided in accordance with Bankruptcy Rules 4001(b)

         and 4001(c)(1) to (a) the United States Trustee for the District of Delaware (the “U.S. Trustee”);

         (b) the Office of the United States Attorney for the District of Delaware; (c) the Internal Revenue

         Service; (d) the entities listed on the Consolidated List of Creditors Holding the 30 Largest

         Unsecured Claims filed pursuant to Bankruptcy Rule 1007(d); (e) the Prepetition Revolving Loan

         Lenders (as defined below); (f) all parties known to the Debtors who hold any liens or security

         interests in the Debtors’ assets who have filed UCC-1 financing statements against the Debtors;

         (g) the Debtors’ landlords; and (h) all parties who have filed a notice of appearance and request

         for service of papers pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”), which

         notice was appropriate under the circumstances; and no further notice of, or hearing on, the entry

         of this Interim Order is necessary or required.

                D. Debtors’ Stipulations. Without prejudice to the rights of any other party (but subject

         to the limitations thereon contained in paragraph 7 below) the Debtors admit, stipulate, and agree

         that, with respect to the Debtors’ obligations to Fifth Third Bank, National Association (formerly

         known as Fifth Third Bank) (“Fifth Third”) as Administrative Agent, Swing Line Lender, L/C

         Issuer, and Sole Lead Arranger and the other participating lenders thereunder (collectively with

         Fifth Third, the “Prepetition Revolving Loan Lenders” and such agreement, the “Prepetition

         Revolving Loan Agreement”):




25970107.1

                                                           -4-
                   Case 20-10256-KBO         Doc 60        Filed 02/06/20   Page 5 of 34



                     (1)    On April 16, 2010, Debtor Earth Fare, Inc. (“Borrower”) and the

             Prepetition Revolving Loan Lenders entered into the Prepetition Revolving Loan

             Agreement, pursuant to which the Prepetition Revolving Loan Lenders provided a

             revolving line of credit to finance the Company’s operations with initial commitments of

             $40,000,000 in the aggregate.      On April 9, 2012, the Prepetition Revolving Loan

             Agreement was amended and restated to provide for, among other things, an increase in

             the Prepetition Revolving Loan Lenders’ aggregate lending commitments to $65,000,000,

             and a guaranty of Earth Fare’s obligations under the Prepetition Revolving Loan

             Agreement (the “Guaranty”) by EF Investment Holdings, Inc. (the “Guarantor”).

                    (2)     On May 15, 2017, Earth Fare executed revolving notes under the terms of

             the Prepetition Revolving Loan Agreement with (i) Fifth Third, in the original principal of

             $43,333,333.33, and (ii) Wells Fargo Bank, National Association (“Wells Fargo”), in the

             original principal amount of $21,666,666.67. As of the Petition Date, the outstanding

             principal balance owed to the Prepetition Revolving Loan Lenders under the Prepetition

             Revolving Loan Agreement was $62,992,438.86, of which $41,994,959.24 was owed to

             Fifth Third and $20,997,479.62 was owed to Wells Fargo, respectively, plus interest, fees,

             costs and expenses (all such amounts, along with all other “Obligations” as defined in the

             Prepetition Revolving Loan Agreement, the “Prepetition Revolving Loan Obligations”

             and all agreements entered into in connection with such Prepetition Revolving Loan

             Obligations, including the “Loan Documents” as defined in the Prepetition Revolving Loan

             Agreement, the “Secured Credit Documents”).             The Prepetition Revolving Loan

             Obligations under the Secured Credit Documents matured on December 31, 2019.




25970107.1

                                                     -5-
                   Case 20-10256-KBO          Doc 60        Filed 02/06/20   Page 6 of 34



                    (3)     The Prepetition Revolving Loan Obligations are secured by a first-priority

             lien on and security interest in substantially all of Earth Fare’s assets, including accounts

             receivable, cash and cash equivalents, chattel paper, deposit accounts, equipment and

             fixtures, general intangibles, goods, inventory, investment property, contract rights and

             other rights to payment, software, trademarks, copyrights, and the proceeds and products

             thereof (the “Prepetition Collateral”). The Prepetition Revolving Loan Lenders’ security

             interests in the Prepetition Collateral (the “Secured Prepetition Liens”) are duly

             perfected. The Guarantor has no defenses to or offsets against their obligations under the

             Guaranty, and is obligated to the Prepetition Revolving Loan Lenders as set forth in the

             Guaranty.

                    (4)     On July 16, 2019, the Borrower entered into a second lien credit and

             guaranty agreement with the lender party thereto (the “Prepetition Term Loan Lender”

             and such agreement, the “Prepetition Term Loan Agreement”), pursuant to which the

             Prepetition Term Loan Lender extended to Earth Fare a loan in the original principal

             amount of $14,800,000 and incremental capacity for an additional $4,000,000. As of the

             Petition Date, the obligations owed by the Debtors under the Prepetition Term Loan

             Agreement are approximately $14,800,000, inclusive of accrued but unpaid interest (all

             such amounts the “Prepetition Term Loan Obligations”). The Prepetition Term Loan

             Obligations mature on June 30, 2020, and are secured by a second-priority lien on and

             security interest in the Prepetition Collateral, subject to the Intercreditor Agreement (as

             defined below).

                    (5)     Earth Fare, Fifth Third, as lender and agent under the Prepetition Revolving

             Loan Agreement, and the Prepetition Term Loan Lender are parties to that certain


25970107.1

                                                      -6-
                       Case 20-10256-KBO           Doc 60       Filed 02/06/20    Page 7 of 34



                Subordination and Intercreditor agreement dated as of July 18, 2019 (as amended, restated,

                supplemented, or otherwise modified from time to time, the “Intercreditor Agreement”),

                that governs the respective rights, obligations, and priorities of the Prepetition Revolving

                Loan Lenders and the Prepetition Term Loan Lender with respect to the matters referred

                to therein, including the lenders’ relative rights in the Prepetition Collateral. Pursuant to,

                and in accordance with, the terms and conditions of the Intercreditor Agreement, including

                Section 3.10 thereof, the Prepetition Term Loan Lender is deemed to have consented to the

                use of Cash Collateral and such other terms of this Interim Order to the extent provided in

                the Intercreditor Agreement.

                        (6)     All of the Debtors’ existing cash that constitutes property of the estates and

                all cash (i) constituting Prepetition Collateral; (ii) constituting proceeds, products, rents, or

                profits of property of Prepetition Collateral; or (iii) subject to the Secured Parties’ rights of

                setoff constitutes cash collateral (the “Cash Collateral”).

                E. Release. Without prejudice to the rights of any other party (but subject to the

         limitations thereon contained in paragraph 7 below), the Debtors forever and irrevocably (i)

         release, discharge, and acquit the Prepetition Revolving Loan Lenders, and each of their respective

         former, current, or future officers, employees, directors, agents, representatives, owners, members,

         partners, financial advisors, legal advisors, shareholders, managers, consultants, accountants,

         attorneys, affiliates, and predecessors in interest (collectively, the “Releasees”) of and from any

         and all claims, demands, liabilities, responsibilities, disputes, remedies, causes of action,

         indebtedness, and obligations of every type, including, without limitation, any claims arising from

         any actions relating to any aspect of any relationship between the Prepetition Revolving Loan

         Lenders and the Debtors and their affiliates, including without limitation any equitable


25970107.1

                                                          -7-
                         Case 20-10256-KBO        Doc 60        Filed 02/06/20   Page 8 of 34



         subordination claims or defenses, with respect to or relating to the Prepetition Revolving Loan

         Obligations, the Prepetition Revolving Loan Lenders, the Debtors’ attempts to restructure the

         Prepetition Revolving Loan Obligations, any and all claims and causes of action arising under the

         Bankruptcy Code, and any and all claims regarding the validity, priority, perfection, or avoidability

         of the liens or secured claims of the Prepetition Revolving Loan Lenders and any funds and

         payments received by the Prepetition Revolving Loan Lenders; and (ii) waive any and all defenses

         (including, without limitation, offsets and counterclaims of any nature or kind) as to the validity,

         perfection, priority, enforceability, and non-avoidability of the Prepetition Revolving Loan

         Obligations. Nothing in this Interim Order shall in any way be construed or interpreted to impose

         or allow the imposition upon the Prepetition Revolving Loan Lenders any liability for any claims

         arising from any and all activities by the Debtors or any of their subsidiaries or affiliates in the

         operation of their businesses or in connection with their restructuring efforts.

                F. Creditors’ Committee. As of the date hereof, the U.S. Trustee has not appointed an

         official committee of unsecured creditors (a “Committee”) in accordance with Bankruptcy Code

         section 1102.

                G. Cash Collateral. The Prepetition Revolving Loan Lenders assert interests in any and

         all cash of the Debtors, including cash and other amounts on deposit or maintained in any bank

         account or accounts of the Debtors and any amounts generated by the collection of accounts

         receivable, the sale of inventory, or other disposition of the Prepetition Collateral existing as of

         the Petition Date or arising or acquired after the Petition Date on which the Prepetition Revolving

         Loan Lenders have been granted replacement liens pursuant to the terms of this Interim Order,

         together with all proceeds of any of the foregoing (the “Secured Replacement Liens”), as cash

         collateral within the meaning of section 363(a) of the Bankruptcy Code. Pursuant to section


25970107.1

                                                          -8-
                       Case 20-10256-KBO          Doc 60       Filed 02/06/20   Page 9 of 34



         363(c)(2) of the Bankruptcy Code, Debtors are not able to use Cash Collateral without the

         Prepetition Revolving Loan Lenders’ consent or this Court’s authorization after notice and a

         hearing.

                H. Necessity for Relief Requested; Immediate and Irreparable Harm.              The Debtors

         requested entry of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) on the terms

         described herein. The Debtors have an immediate need to use the Cash Collateral to, among other

         things, preserve and maximize the value of the assets of each Debtor’s bankruptcy estate (as

         defined under section 541 of the Bankruptcy Code, the “Estate”), absent which immediate and

         irreparable harm will result to the Debtors, their Estates, and their stakeholders. Absent the

         Debtors’ ability to use Cash Collateral, the Debtors would not have sufficient available sources of

         working capital or financing and would be unable to pay their payroll and other operating expenses,

         or maintain their assets to the detriment of their Estates and creditors. Accordingly, the relief

         requested in the Motion and the terms provided herein are (i) critical to the Debtors’ ability to

         maximize the value of the Estates, (ii) in the best interests of the Debtors and their Estates, and

         (iii) necessary, essential, and appropriate to avoid immediate and irreparable harm to the Debtors

         and the Debtors’ Estates, stakeholders, assets, goodwill, reputation, and employees.

                I. Adequate Protection. On account of their Secured Prepetition Liens, the Prepetition

         Revolving Loan Lenders are entitled to the adequate protection provided in this Interim Order as

         and to the extent set forth herein pursuant to sections 361, 362, and 363 of the Bankruptcy Code.

         Based on the Motion and on the record presented to the Court, the terms of the proposed adequate

         protection arrangements and of the use of the Collateral (as defined below), including the Cash

         Collateral, are fair and reasonable, reflect the Debtors’ prudent exercise of business judgment, and

         constitute reasonably equivalent value and fair consideration for the use of Cash Collateral.


25970107.1

                                                         -9-
                       Case 20-10256-KBO           Doc 60     Filed 02/06/20    Page 10 of 34



                 J. Good Cause. Good cause has been shown for immediate entry of this Interim Order,

         and the entry of this Interim Order is in the best interests of the Debtors, the Estates, and their

         stakeholders. Among other things, the relief granted herein will minimize disruption of the

         Debtors’ business and permit the Debtors to meet payroll and other expenses necessary to

         maximize the value of the Estates. The terms of the Debtors’ use of Cash Collateral and proposed

         adequate protection arrangements, as set forth in this Interim Order, are fair and reasonable under

         the circumstances, and reflect the Debtors’ exercise of prudent business judgment consistent with

         their fiduciary duties.

                 K. Subject to the entry of the Final Order, the Prepetition Revolving Loan Lenders are

         entitled to all of the rights and benefits of Section 552(b) of the Bankruptcy Code and the “equities

         of the case” exception shall not apply to any of the Prepetition Revolving Loan Lenders with

         respect to proceeds, product, offspring or profits of any of the Prepetition Collateral.

             BASED UPON THE TERMS SET FORTH HEREIN, AND FINDINGS OF FACT
         AND CONCLUSIONS OF LAW, IT IS HEREBY ORDERED, ADJUDGED, AND
         DECREED:


                 1.      Motion Granted. The Motion is GRANTED to the extent provided herein. Any

         objection to the Motion, to the extent not withdrawn, waived or resolved, is hereby overruled.

                 2.      Authorization to Use Cash Collateral. The Debtors are authorized on an interim

         basis to use the Cash Collateral solely in accordance with and to the extent set forth in the Budget

         (as defined below) and this Interim Order during the period commencing on the date of this Interim

         Order through to the Termination Date (as defined below) (the “Cash Collateral Period”).

                 3.      Budget.

                         (a)       The Debtors may use Cash Collateral during the Cash Collateral Period only

         to pay the expenses set forth in the cash collateral budget attached hereto as Exhibit 1 (as the same

25970107.1

                                                          -10-
                      Case 20-10256-KBO         Doc 60    Filed 02/06/20     Page 11 of 34



         may be updated from time to time with the prior written consent of the Prepetition Revolving Loan

         Lenders, the “Budget”) during the periods covered by the Budget in which such expenses are

         projected to be paid, in amounts not exceeding those set forth in each line item of the Budget

         subject to the Permitted Variance (as defined below).

                       (b)     Not later than 7:00 p.m. (Eastern time) on the Thursday of each week

         commencing on February 10, 2020, the Debtors shall furnish to the Prepetition Revolving Loan

         Lenders a weekly report (the “Budget Compliance Report”) that sets forth as of the preceding

         Sunday of each such week, on a weekly basis from the Petition Date (each such period referred to

         herein as a “Measurement Period”), the actual results for “Total Receipts,” “Total Operating

         Disbursements,” “Total GOB Costs,” and all other line items set forth in the Budget.

                       (c)     The Debtors hereby covenant and agree that (i) the actual results comprising

         “Total Receipts” as set forth in the Budget from the Petition Date through the conclusion of any

         Measurement Period shall not be less than eighty-five percent (85%) of the amount projected in

         the “Total Receipts” line item of the Budget for such Measurement Period starting for the week

         ending February 16, 2020 and each Measurement Period thereafter; and (ii) the actual results

         comprising “Operating Disbursements” and “GOB Costs” as set forth in the Budget, shall not be

         more than one hundred and ten percent (110%) of the amount projected in the “Operating

         Disbursements” and “GOB Costs” sections of the Budget, respectively, from the Petition Date

         through the conclusion of the applicable Measurement Period (the “Permitted Variance”).

                       (d)     Under no circumstance shall Debtors:

                             (i)      Use any Cash Collateral for any purpose other than those authorized

                by this Interim Order and as outlined in the Budget without the written consent of the

                Prepetition Revolving Loan Lenders; or


25970107.1

                                                       -11-
                      Case 20-10256-KBO           Doc 60     Filed 02/06/20     Page 12 of 34



                             (ii)       Use Cash Collateral to the extent that expenses listed in the Budget

                are not actually incurred.

                4.      Carve-Out.

                (a)     As used in this Interim Order, the “Carve-Out” means the sum of: (i) all allowed

         administrative expenses pursuant to 28 U.S.C. § 156(c) for fees required to be paid to the Clerk of

         the Bankruptcy Court and pursuant to 28 U.S.C. § 1930(a)(6) for fees payable to the Office of the

         U.S. Trustee under section 1930(a) of title 28 of the United States Code, plus interest at the

         statutory rate, as determined by agreement of the U.S. Trustee or by final order of the Bankruptcy

         Court (without regard to the notice set forth in paragraph 5 below); (ii) all reasonable fees and

         expenses up to $5,000 incurred by a Trustee under Section 726(b) of the Bankruptcy Code; (iii)

         subject to the terms and conditions of this Interim Order, all Allowed Professional Fees (as defined

         below) of attorneys, accountants and other professionals retained by the Debtors and any

         Committee(s), under § 327 or § 1103(a) of the Bankruptcy Code (collectively, the

         “Professionals”) incurred prior to the Termination Date in an aggregate amount not to exceed at

         any time the Professional Fee Escrow (as defined below), and (iv) allowed professional fees and

         disbursements following the Termination Date by the professionals retained, pursuant to

         Bankruptcy Code sections 327 or 1103(a), by the Debtors and the Committee not to exceed the

         aggregate amount of $125,000 (clauses (iii) and (iv), collectively, the “Professional Fee Carve-

         Out”). For purposes of this Interim Order, the term “Allowed Professional Fees” shall mean the

         unpaid and outstanding reasonable fees and expenses of Professionals (i) actually incurred on or

         after the Petition Date and (ii) allowed at any time by a final order of the Court pursuant to §§ 326,

         328, 330 or 331 of the Bankruptcy Code. Notwithstanding anything herein to the contrary, no

         Cash Collateral or any portion of the Carve-Out may be used to assert any claims or causes of


25970107.1

                                                         -12-
                       Case 20-10256-KBO          Doc 60     Filed 02/06/20      Page 13 of 34



         action against the Prepetition Revolving Loan Lenders or object to or contest in any manner, or

         raise any defenses to, the validity, perfection, priority, extent, or enforceability of the Prepetition

         Revolving Loan Obligations, the Secured Prepetition Liens, or the Secured Replacement Liens

         granted herein; provided, however, that up to $25,000 may be used by the Committee, if any, to

         investigate any such claims or causes of action. Nothing herein allows the payment of any fees or

         expenses of professionals absent approval of the same by the Court pursuant to a fee application

         on notice, or such other procedures that may be approved by the Court.

                (b)     Notwithstanding anything to the contrary in this Interim Order or the Secured Credit

         Documents, any and all fees, costs and/or expenses payable, at any time, to the Consultant (as

         defined in the Interim Order (A) Confirming, On An Interim Basis, That The Store Closing

         Agreement Is Operative And Effective; (B) Authorizing And Approving Store Closing Sales Free

         And Clear Of All Liens, Claims And Encumbrances; (C) Approving Dispute Resolution

         Procedures; And (D) Approving The Debtors’ Store Closing Plan (the “Interim Store Closing

         Order”)) pursuant to the Interim Store Closing Order shall constitute the “Consultant Carve-Out”

         and have priority over, and be paid before, any amounts included in the Prepetition Revolving

         Loan Obligations.

                (c)     The Secured Prepetition Liens, the Secured Replacement Liens, and the Secured

         Adequate Protection Superpriority Claim shall be subordinate to the Carve-Out and the Consultant

         Carve-Out. All recourse for claims relating to the Professional Fee Carve-Out shall be exclusively

         limited to the aggregate amount of funds delivered to and held in the Young Conaway Stargatt &

         Taylor, LLP Client Trust Account as the Professional Fee Escrow (as hereinafter defined) that are

         funded into such account in accordance with the terms and conditions of this Interim Order. Other

         than the aggregate amount held in the Professional Fee Escrow that is funded into the Professional


25970107.1

                                                          -13-
                      Case 20-10256-KBO          Doc 60     Filed 02/06/20      Page 14 of 34



         Fee Escrow in accordance with the terms and conditions of this Interim Order, none of the

         Prepetition Revolving Loan Lenders’ liens and claims in or against the Collateral, the Debtors, and

         the Estates shall be subordinate to the Professional Fee Carve-Out. For the avoidance of doubt,

         nothing herein shall be construed to impair the ability of any party to object to the fees, expenses,

         reimbursement, or compensation described herein.

                (d)     Prior to the Termination Date, the Debtors are authorized to wire transfer funds, on

         a weekly basis, to the Young Conaway Stargatt & Taylor, LLP Client Trust Account in an amount

         equal to, but not to exceed, the amount forth in the Budget for each such week (the “Professional

         Fee Escrow”). The Prepetition Revolving Loan Lenders shall not have any responsibility,

         liability, or obligation whatsoever to ensure that the Debtors fund the Professional Fee Escrow or

         that the Professional Fee Escrow has funds equal to the aggregate amounts set forth in the Budget

         for any applicable period. The Debtors may only fund the Professional Fee Escrow (i) prior to the

         Termination Date, up to, but not to exceed, the amounts set forth in the “Professional Fee Escrow”

         line item of the Budget for each week prior to the Termination Date and (ii) after the Termination

         Date, up to, but not to exceed, an amount equal to (x) the “Professional Fee Escrow” line item of

         the Budget for the week in which the Termination Date occurs (but only to the extent not

         previously funded) plus (y) $125,000. No Cash Collateral shall be transferred to or deposited into

         the Professional Fee Escrow in a manner or amount that is inconsistent with the Budget or other

         than in accordance with the terms of this Interim Order. Except as specifically provided in this

         Interim Order, on and after the Termination Date, no funds of the Debtors (including Cash

         Collateral) shall be transferred or deposited into the Professional Fee Escrow.

                (e)     Termination Date. The Debtors’ authorization to use Cash Collateral pursuant to

         this Interim Order shall terminate immediately upon written notice by the Prepetition Revolving


25970107.1

                                                         -14-
                       Case 20-10256-KBO          Doc 60     Filed 02/06/20      Page 15 of 34



         Loan Lenders to the Debtors, the U.S. Trustee and, if appointed, any Committee of the earliest to

         occur of the following (the earliest such date, herein defined as the “Termination Date”): (i) May

         3, 2020, subject to entry of an Order of the Court extending the Debtors’ rights to use Cash

         Collateral; (ii) the date of the Final Hearing, to the extent this Interim Order is not replaced by the

         Final Order; (iii) the entry of an order of this Court terminating the right of any Debtor to use Cash

         Collateral; (iv) the dismissal of any of the Cases or the conversion of any of the Cases to a case

         under chapter 7 of the Bankruptcy Code; (v) the appointment in any of the Cases of a trustee or an

         examiner with expanded powers; (vi) an order of this Court shall be entered reversing, staying,

         vacating, or otherwise modifying this Interim Order or any provision contained herein without the

         prior written consent of the Prepetition Revolving Loan Lenders; (vii) any Debtors’ failure to

         correct any material misrepresentation by any Debtor in the financial reporting to be provided by

         the Debtors to the Prepetition Revolving Loan Lenders under either or both the Prepetition

         Revolving Loan Agreement and this Interim Order, after three (3) business days’ written notice of

         such alleged material misrepresentation; (viii) any Debtor’s failure to provide any additional

         adequate protection ordered by the Court, if such failure continues unremedied for more than three

         (3) business days after written notice thereof; (ix) any Debtor’s failure to perform, in any respect,

         any of its obligations under this Interim Order (other than a failure that constitutes a Termination

         Event), if such failure continues unremedied for more than three (3) business days after written

         notice thereof; (x) the date that is thirty-five (35) calendar days following the date of entry of this

         Interim Order if the Final Order, in form and substance acceptable to the Prepetition Revolving

         Loan Lenders, has not been entered by the Court on or prior to such date; (xi) the Debtors’

         exclusive right to file and solicit acceptance of a chapter 11 plan of reorganization terminates; (xii)

         April 10, 2020 or such later date as consented to by the Prepetition Revolving Loan Lenders, unless


25970107.1

                                                          -15-
                       Case 20-10256-KBO          Doc 60     Filed 02/06/20      Page 16 of 34



         on or before such date the Debtors propose a chapter 11 plan that is acceptable to the Prepetition

         Revolving Loan Lenders in their sole discretion; and (xiii) the occurrence of a Termination Event

         (defined below).

                5.      Adequate Protection.

                        (a)             Secured Replacement Liens. As adequate protection for the amount

         of diminution in value of its interests in the Collateral, including, without limitation, the aggregate

         amount of Cash Collateral used by any Debtor (on a dollar-for-dollar basis), the imposition of the

         automatic stay, and any other act or omission that causes diminution in the value of its interests in

         the Collateral (collectively, the “Diminution in Value”), the Prepetition Revolving Loan Lenders

         are hereby granted, pursuant to sections 361 and 363 of the Bankruptcy Code, the Secured

         Replacement Liens as valid, binding, enforceable, and perfected replacement liens upon and

         security interests in all of each Debtor’s presently owned or hereafter acquired property and assets

         to the extent that such property and assets would constitute such Prepetition Revolving Loan

         Lenders’ Collateral if acquired before the Petition Date (such collateral together with the

         Prepetition Collateral and the Cash Collateral, the “Collateral”) to the extent of any Diminution

         in Value; provided, however, that, for the avoidance of doubt, the Secured Replacement Liens

         shall not attach to property recovered as a result of transfers or obligations avoided or actions

         maintained or taken pursuant to Sections 542, 544, 545, 547, 548, 549, 550, 551, 552, and 553 of

         the Bankruptcy Code (the “Avoidance Actions”); provided further, that such Secured

         Replacement Liens shall, upon entry of the Final Order, attach to all proceeds of Avoidance

         Actions; and provided further, however, with respect to the Debtors’ non-residential real property

         leases, no liens or encumbrances shall be granted or extend to such leases themselves under this

         Interim Order, except as permitted in the applicable lease, but rather any liens granted shall extend


25970107.1

                                                          -16-
                       Case 20-10256-KBO           Doc 60     Filed 02/06/20      Page 17 of 34



         only to the proceeds realized upon the sale, assignment, termination or other disposition of such

         leases, books and records related to the foregoing, accessions and proceeds of the foregoing,

         wherever located, including insurance or other proceeds. The Secured Replacement Liens shall

         be junior and subordinate only to (A) each Prepetition Revolving Loan Lender’s Secured

         Prepetition Liens on the Collateral, (B) the Carve-Out, and (C) the Consultant Carve-Out, and shall

         otherwise be senior to all other security interests in, liens on, or claims against any asset of a Debtor

         and all rights of payment of all other parties. Other than as set forth herein, the Secured

         Replacement Liens shall not be made subject to or pari passu with any lien or with any lien or

         security interest hereinafter granted in any case under chapter 7 of the Bankruptcy Code

         (collectively, “Successor Cases”). The Secured Replacement Liens shall be deemed automatically

         valid and perfected with such priority as provided in this Interim Order without any further notice

         or act by any party that may otherwise be required under any other law. Notwithstanding the

         foregoing, the Debtors shall, upon request of a Prepetition Revolving Loan Lender, execute and

         deliver such documents as may be reasonably requested by such Prepetition Revolving Loan

         Lender to create and perfect the security interest and liens described herein under applicable non-

         bankruptcy law, and each Prepetition Revolving Loan Lender shall be authorized to file and record

         such documents and take such other actions as may be necessary to perfect such security interests

         and liens under all such laws and to correctly describe the collateral subject thereto. The Secured

         Replacement Liens shall be valid, binding, and enforceable (i) against any trustee or other estate

         representative appointed in any Case, (ii) upon the conversion of any of the Cases to a Successor

         Case, and (iii) upon the dismissal of any Case or Successor Case.




25970107.1

                                                           -17-
                      Case 20-10256-KBO           Doc 60     Filed 02/06/20     Page 18 of 34



                        (b)     Section 507(b) Priority Claims.

                        (i)     Secured Adequate Protection Superpriority Claim. As further adequate

         protection for the Diminution in Value, the Prepetition Revolving Loan Lenders are hereby

         granted, as and to the extent provided by Sections 503 and 507(b) of the Bankruptcy Code, an

         allowed superpriority administrative expense claim in the Cases and any Successor Case (the

         “Secured Adequate Protection Superpriority Claim”). The Secured Adequate Protection

         Superpriority Claim shall be subordinate to the Carve-Out and the Consultant Carve-Out, but

         otherwise shall have priority over all administrative expense claims, including administrative

         expenses of the kinds specified in or ordered pursuant to Sections 503(b) and 507(b) of the

         Bankruptcy Code, and unsecured claims against each Debtor and each Estate now existing or

         hereafter arising, of any kind or nature whatsoever.

                        (ii) Payment and Review of Lender Fees and Expenses. The Debtors shall pay, up

         to the aggregate amounts set forth in the Budget, the reasonable attorneys’ fees and expenses and

         any other professional fees and expenses of the Prepetition Revolving Loan Lenders incurred

         before or after the Petition Date in connection with the Secured Credit Documents, the Collateral,

         or the Cases; provided, that the Debtors shall pay all such reasonable fees and expenses within ten

         (10) business days of delivery of a monthly statement or invoice for such fees and expenses (it

         being understood that such statements or invoices shall not be required to be maintained in any

         particular format and may be redacted to protect privileged, confidential, or proprietary

         information, nor shall any such counsel or other professional be required to file any interim or final

         fee applications with the Court or otherwise seek the Court’s approval of any such payments) to

         the Debtors, the U.S. Trustee, and the Committee (if one is appointed), unless, within such ten (10)

         business day period, the Debtors, the U.S. Trustee, or the Committee (if one is appointed) serve a


25970107.1

                                                         -18-
                      Case 20-10256-KBO          Doc 60     Filed 02/06/20      Page 19 of 34



         written objection upon the requesting party, in which case, the Debtors shall pay only such amounts

         that are not the subject of any objection and the withheld amount subsequently agreed by the

         objecting parties or ordered by the Court to be paid.

                        (c)     Prepetition Term Loan Lender. The Prepetition Term Loan Lender shall be

         permitted to seek adequate protection for the amount of any Diminution in Value of its interest in

         the Collateral in accordance with the Intercreditor Agreement.

                        (d)     Cash Management. Until the Prepetition Revolving Loan Lenders receive

         Payment in Full (as defined below), the Prepetition Revolving Loan Lenders shall have, and

         continue to have, exclusive dominion and control on all deposit accounts and other accounts of

         Debtors, and all banks, depository entities, securities intermediaries, and commodities

         intermediaries that are parties to any control agreements shall be authorized and directed to

         continue affording the Prepetition Revolving Loan Lenders with exclusive dominion and control

         over such accounts in accordance with the terms and conditions of the applicable control

         agreements. Prior to the Termination Date, the Debtors shall maintain all Cash Collateral actually

         received in their accounts, and shall utilize such Cash Collateral so received solely in accordance

         with the Budget and this Interim Order. The term “Payment in Full” or “Paid in Full” means (i)

         all of the Prepetition Revolving Loan Obligations have been paid in full in cash; and (ii) that the

         Prepetition Revolving Loan Lenders shall receive a release from each Debtor and the Committee

         (if any) of and from all demands, actions, causes of action, suits, covenants, contracts,

         controversies, agreements, promises, sums of money, accounts, bills, reckonings, damages, and

         any and all other claims, counterclaims, defenses, rights of set-off, demands and liabilities in form

         and substance acceptable to the Prepetition Revolving Loan Lenders.




25970107.1

                                                         -19-
                       Case 20-10256-KBO          Doc 60      Filed 02/06/20      Page 20 of 34



                         (e)     Notwithstanding anything to the contrary set forth herein, the adequate

         protection granted by this Interim Order is without prejudice to the Prepetition Revolving Loan

         Lenders’ right to seek additional adequate protections from this Court, or the rights of any party in

         interest to oppose such request. The use of Cash Collateral pursuant to the terms and conditions

         this Interim Order and in accordance with the Budget shall not be deemed to be a consent by the

         Prepetition Revolving Loan Lenders to any other or further use of Cash Collateral.

                 6.      Insurance. At all times the Debtors shall maintain casualty and loss insurance

         coverage for the Collateral on substantially the same basis as maintained prior to the Petition Date.

         The Debtors shall provide the Prepetition Revolving Loan Lenders with proof of the foregoing

         within five (5) days of written demand and give the Prepetition Revolving Loan Lenders

         reasonable access to the Debtors’ records in this regard.

                 7.      Stipulation. The stipulations contained in Paragraph D and the release in Paragraph

         E of this Interim Order (the “Stipulations”) shall be binding upon all parties in interest, including

         without limitation, the Debtors, their successors (including any chapter 7 or chapter 11 trustee),

         the Estates, and the Committee, if any. All parties in interest, the Debtors, their successors

         (including any chapter 7 or chapter 11 trustee), the Estates, and the Committee, if any, are deemed

         to have irrevocably waived and relinquished all claims and right to challenge any of such

         stipulations or any portion of the release, unless the Committee, if any, or any other party in interest

         except for the Debtors has filed an adversary proceeding or contested matter (subject to the

         limitation set forth in paragraph 4(a) of this Interim Order) challenging the validity, enforceability,

         or priority of the Prepetition Revolving Loan Obligations or the Secured Prepetition Liens or

         otherwise asserting any claims or causes of action against any of the Prepetition Revolving Loan

         Lenders on behalf of the Estates (a “Challenge Action”), (i) with respect to any Committee, the


25970107.1

                                                          -20-
                      Case 20-10256-KBO           Doc 60     Filed 02/06/20     Page 21 of 34



         earlier of (a) sixty (60) calendar days from the date the U.S. Trustee appoints such Committee and

         (b) seventy-five (75) calendar days following the entry of the Interim Order, or (ii) with respect to

         all other parties, seventy-five (75) calendar days following the entry of the Interim Order (the

         “Challenge Deadline”); provided, however, that if the case converts to a Chapter 7, or if a Chapter

         11 trustee is appointed, prior to the Challenge Deadline, that the Challenge Deadline shall be

         extended for the Chapter 7 or Chapter 11 trustee to forty-five (45) days after their appointment,

         and (b) the Court rules in favor of the plaintiff in any such adversary proceeding or contested

         matter. If no such adversary proceeding or contested matter is commenced as of the Challenge

         Deadline, the Prepetition Revolving Loan Obligations shall constitute allowed claims, in the

         amount acknowledged herein, not subject to subordination and otherwise unavoidable, for all

         purposes in the Cases and any subsequent chapter 7 cases, the Secured Prepetition Liens on the

         Prepetition Collateral shall be deemed legal, valid, binding, perfected, and first-priority liens not

         subject to subordination and otherwise unavoidable, and the Prepetition Revolving Loan

         Obligations and the Secured Prepetition Liens on the Prepetition Collateral shall not be subject to

         any other or further challenge by any party in interest seeking to exercise the rights of the Debtors'

         estates, including without limitation, any successor thereto. To the extent the Stipulations (or any

         of them) are (a) not subject to a Challenge Action timely and properly commenced prior to the

         Challenge Deadline or (b) subject to a Challenge Action timely and properly commenced prior to

         the Challenge Deadline, to the extent any such Challenge Action does not result in a final and non-

         appealable judgment or order of the Court that is inconsistent with such Stipulations, then, in each

         case, without further notice, motion or application to, or order of, or hearing before, the Court and

         without the need or requirement to file any proof of claim: (x) any and all such Challenge Actions

         by any party shall be deemed to be forever waived, released, and barred; and (y) all of the


25970107.1

                                                         -21-
                      Case 20-10256-KBO           Doc 60     Filed 02/06/20     Page 22 of 34



         Stipulations and all other stipulations, waivers, releases, admissions, agreements, and affirmations

         set forth in this Interim Order that are not properly and timely challenged, including, without

         limitation, those set forth in paragraphs D and E of this Interim Order, shall be of full force and

         effect and shall be binding, conclusive, and final (A) on any person, entity, or party in interest,

         including any Committee, in the Cases, and their successors and assigns, and (B) in any Successor

         Case for all purposes and shall not be subject to challenge or objection by the Committee or any

         other party in interest, including, without limitation, any trustee, responsible individual, examiner,

         or other representative of the Estates. If any such adversary proceeding or contested matter is

         commenced on or prior to the Challenge Deadline, the stipulations contained in paragraph D of

         this Interim Order shall nonetheless remain binding and preclusive except to the extent that such

         stipulations were expressly challenged in such adversary proceeding or contested matter, subject

         to such adversary proceeding or complaint being amended. Nothing in this Interim Order vests or

         confers on any person, including the Committee (if any), standing or authority to pursue any cause

         of action belonging to the Debtors or the Estates. For the avoidance of doubt, any trustee appointed

         or elected in these cases shall, until the termination of the Challenge Deadline (and thereafter, if a

         Challenge is commenced on or prior to the Challenge Deadline) for the duration of any adversary

         proceeding or contested matter commenced pursuant to this paragraph with respect to a Challenge

         Action (whether commenced by such trustee or commenced by any other party-in-interest on

         behalf of the Estates), be deemed to be a party other than the Debtors and shall not, for purposes

         of such adversary proceeding or contested matter, be bound by the acknowledgments, admissions,

         confirmations, and stipulations of the Debtors in this Order.

                8.      Termination Events. Each of the following shall constitute a “Termination Event”

         under this Interim Order:


25970107.1

                                                         -22-
                      Case 20-10256-KBO           Doc 60     Filed 02/06/20       Page 23 of 34



                          (a)   The use of Cash Collateral for any purpose not authorized by this Interim

         Order or in excess of the limitations set forth in this Interim Order;

                          (b)   Appointment of a Chapter 11 trustee or the appointment of an examiner with

         expanded powers;

                          (c)   Conversion of one or more of the Cases to cases under Chapter 7 of the

         Bankruptcy Code;

                          (d)   One or more of the Cases are dismissed;

                          (e)   The entry of an order of this or any other Court (other than the Final Order)

         reversing, staying, vacating, or otherwise modifying in any material respect the terms of this

         Interim Order;

                          (f)   Any Debtor files any plan of reorganization or plan of liquidation that is not

         acceptable in form and substance to the Prepetition Revolving Loan Lenders;

                          (g)   The Debtors cease pursuing going-out-of-business sales that are supported

         by the Prepetition Revolving Loan Lenders, or the Debtors conduct any liquidation that is not

         supported by the Prepetition Revolving Loan Lenders;

                          (h)   This Interim Order (unless replaced by the Final Order, in which case, the

         Final Order) ceases to be in full force and effect for any reason; and

                          (i)   Debtors seek to obtain financing that does not provide for Payment in Full

         of the Prepetition Revolving Loan Obligations, unless the Prepetition Revolving Loan Lenders

         provide prior written consent to such financing.

         Upon the Debtors' receipt of notice of the occurrence of a Termination Event (a “Default Notice”)

         from any of the Prepetition Revolving Loan Lenders, the Debtors are prohibited from using the

         Cash Collateral until further order of this Court; provided, however, that: (a) Debtors shall be


25970107.1

                                                         -23-
                       Case 20-10256-KBO          Doc 60      Filed 02/06/20      Page 24 of 34



         entitled to pay expenses actually incurred by Debtors that the Debtors have determined in good

         faith are necessary to the preservation of the Debtors and their Estates, in the Budget category

         “Salaries and Bonuses” budgeted for payment in the Measurement Period and in which the Default

         Notice is received; and (b) any other expenses expressly authorized to be paid after a Termination

         Event in this Interim Order. For the avoidance of doubt, notwithstanding the foregoing, the

         Debtors shall be permitted to make payments from the Consultant Carve-Out and as expressly

         authorized by this Interim Order from the Professional Fee Escrow.

                9.      Remedies Upon a Termination Event. Five (5) business days after the delivery of

         a Default Notice, absent entry of an order of the Court to the contrary, the automatic stay imposed

         by 11 U.S.C. § 362 shall be immediately modified to permit the Prepetition Revolving Loan

         Lenders take any and all actions and remedies that the Prepetition Revolving Loan Lenders may

         deem appropriate to proceed against, take possession of, protect, and realize upon the Collateral

         and any other property of any of the Debtors’ Estates in which the Prepetition Revolving Loan

         Lenders have a lien or security interest (other than the Carve-Out and the Consultant Carve-Out),

         including, without limitation, (i) exercise any right or remedy that the Prepetition Revolving Loan

         Lenders may have under applicable non-bankruptcy law to proceed against, take possession of,

         foreclose upon, sell (in whole or in part), protect, and realize upon the Collateral or any other

         property of any of the Estates on which the Prepetition Revolving Loan Lenders have been granted

         liens or security interests, (ii) commence actions for either or both specific performance and the

         foreclosure upon any Collateral or Cash Collateral, (iii) the sale of the Collateral or any portion

         thereof, either in whole or in part, at private or public auction, (iv) the receipt of proceeds from the

         sale of any of the Collateral, and (v) the right of setoff and recoupment as to any funds of the

         Estates held by any Prepetition Revolving Loan Lenders. Notwithstanding anything to the contrary


25970107.1

                                                          -24-
                      Case 20-10256-KBO           Doc 60     Filed 02/06/20     Page 25 of 34



         herein, the Prepetition Revolving Loan Lenders may only enter upon a leased premises of the

         Debtors after a Termination Event in accordance with (i) a separate written agreement among the

         Prepetition Revolving Loan Lenders and the applicable landlord for the leased premises, (ii) pre-

         existing rights of the Prepetition Revolving Loan Lenders under applicable non-bankruptcy law,

         (iii) written consent of the applicable landlord for the leased premises, or (iv) entry of an order by

         this Court approving such access to the leased premises after notice and an opportunity to be heard

         for the applicable landlord for the leased premises.

                10.     Relief from the Automatic Stay.

                        (a)     The automatic stay provisions of section 362 of the Bankruptcy Code are

         hereby modified to permit (i) the Debtors to implement and perform the terms of this Interim

         Order, and (ii) the Debtors to create, and the Prepetition Revolving Loan Lenders to perfect, the

         Liens granted hereunder. The Prepetition Revolving Loan Lenders shall not be required to file

         UCC financing statements or other instruments with any other filing authority to perfect the

         Secured Replacement Liens granted by this Interim Order or to take any other actions to perfect

         such Secured Replacement Liens, which shall be deemed automatically perfected by the docketing

         of this Interim Order by the Clerk of the Court, and deemed to be effective as of the Petition Date.

         If, however, the Prepetition Revolving Loan Lenders shall elect for any reason to file, record, or

         serve any such financing statements or other documents with respect to such Secured Replacement

         Liens, then the Debtors shall execute same upon request and the filing, recording, or service thereof

         (as the case may be) shall be deemed to have been made at the time of the commencement of the

         Cases on the Petition Date.

                        (b)     The automatic stay provisions of section 362 of the Bankruptcy Code and

         any other restriction imposed by an order of the Court or applicable law are hereby modified


25970107.1

                                                         -25-
                       Case 20-10256-KBO           Doc 60     Filed 02/06/20      Page 26 of 34



         without further notice, application or order of the Court to the extent necessary to permit the

         Prepetition Revolving Loan Lenders to perform any act authorized or permitted under or by virtue

         of this Interim Order or the Prepetition Revolving Loan Agreement, as applicable, including,

         without limitation, (i) to implement the arrangements authorized by this Interim Order, (ii) to take

         any act to create, validate, evidence, attach, or perfect any lien, security interest, right, or claim in

         the Collateral, and (iii) to assess, charge, collect, advance, deduct, and receive payments with

         respect to the Prepetition Revolving Loan Obligations authorized herein.

                 11.     Reversal, Modification, Vacatur, or Stay. Any reversal, modification, vacatur, or

         stay of any or all of the provisions of this Interim Order (other than in accordance with the Final

         Order) shall not affect the validity or enforceability of any Secured Replacement Liens, Secured

         Adequate Protection Superpriority Claim, or any claim, lien, security interest, or priority

         authorized or created hereby with respect to any Secured Replacement Lien or Secured Adequate

         Protection Superpriority Claim incurred prior to the effective date of such reversal, modification,

         vacatur, or stay. Notwithstanding any reversal, modification, vacatur, or stay (other than in

         accordance with the Final Order), (a) this Interim Order shall govern, in all respects, any use of

         Cash Collateral and the Secured Replacement Liens or Secured Adequate Protection Superpriority

         Claim incurred by the Debtors prior to the effective date of such reversal, modification, vacatur,

         or stay, and (b) the applicable Prepetition Revolving Loan Lenders shall be entitled to all the

         benefits and protections granted by this Interim Order with respect to any such use of Cash

         Collateral and such Secured Replacement Liens or Secured Adequate Protection Superpriority

         Claim incurred by the Debtors.

                 12.     No Waiver for Failure to Seek Relief. The failure or delay of the Prepetition

         Revolving Loan Lenders to seek relief or otherwise exercise any of their rights and remedies under


25970107.1

                                                           -26-
                        Case 20-10256-KBO         Doc 60     Filed 02/06/20     Page 27 of 34



         this Interim Order, the Prepetition Revolving Loan Agreement, or applicable law, as the case may

         be, shall not constitute a waiver of any rights hereunder, thereunder, or otherwise, by the applicable

         Prepetition Revolving Loan Lenders.

                13.      Section 507(b) Reservation. Nothing herein shall impair or modify the application

         of section 507(b) of the Bankruptcy Code in the event that the adequate protection provided to the

         applicable Prepetition Revolving Loan Lenders hereunder is insufficient to compensate for any

         Diminution in Value during the Cases. Nothing contained herein shall be deemed a finding by the

         Court, or an acknowledgment by the Prepetition Revolving Loan Lenders, that the adequate

         protection granted herein does in fact adequately protect the applicable Prepetition Revolving Loan

         Lenders, against any diminution in value of its interests in the Collateral (including the Cash

         Collateral).

                14.      Rights of Prepetition Revolving Lien Lenders. Without limiting the rights of the

         Prepetition Revolving Loan Lenders contained in this Interim Order, the Prepetition Revolving

         Loan Lenders shall have the right, upon three (3) business days written notice to the Debtors, at

         any time during the Debtors’ normal business hours, to inspect, audit, examine, check, make copies

         of, or extract from the non-privileged books, accounts, checks, orders, correspondence, and other

         records of the Debtors, and to inspect, audit, and monitor all or any part of the Collateral, and the

         Debtors shall make all of the same reasonably available to the Prepetition Revolving Loan Lenders

         and each of their representatives for such purposes.

                15.      Use of Cash Collateral. The Cash Collateral shall not, directly or indirectly, be

         used to pay administrative expenses of the Debtors or the Estates except for those operating

         expenses (including the statutorily required fees payable to the Office of the United States Trustee

         pursuant to 28 U.S.C. §1930 and any interest due thereon) that are set forth in the Budget or with


25970107.1

                                                         -27-
                      Case 20-10256-KBO          Doc 60     Filed 02/06/20     Page 28 of 34



         the prior written consent of the Prepetition Revolving Loan Lenders, or pursuant to a separate order

         of the Court, upon reasonable notice to the Prepetition Revolving Loan Lenders and an opportunity

         of the Prepetition Revolving Loan Lenders to object thereto.

                16.     Binding Effect. This Interim Order shall be binding upon and inure to the benefit

         of the Prepetition Revolving Loan Lenders, the Debtors, and their respective successors and

         assigns, including, without limitation, any trustee, responsible officer, examiner, estate

         administrator or representative, or similar person appointed in a case for the Debtors under any

         chapter of the Bankruptcy Code. No rights are entered under this Interim Order for the benefit of

         any creditor of the Debtors (other than the Prepetition Revolving Loan Lenders, any other party in

         interest in the Cases, or any other person or entities, or any direct, indirect, or incidental

         beneficiaries thereof.

                17.     Reporting. During the Cash Collateral Period, Debtors shall provide the Prepetition

         Revolving Loan Lenders with all financial and other information required under the Prepetition

         Revolving Loan Agreement and this Interim Order and such other information as the Prepetition

         Revolving Loan Lenders, as applicable, may from time to time reasonably request.

                18.     Effectiveness. The terms and conditions of this Interim Order shall be (a) effective

         and immediately enforceable upon its entry by the Clerk of the Court notwithstanding any potential

         application of Fed. R. Bankr. P. 6004(g), 7062, 9014 or otherwise; and (b) not be stayed absent (i)

         an application by a party in interest for such stay in conformance with such Fed. R. Bankr. P. 8005,

         and (ii) a hearing upon notice to the Notice Parties.

                19.     Section 552. Subject to and effective upon the entry of a Final Order, the “equities

         of the case” exception under Section 552(b) of the Bankruptcy Code shall not apply to the

         Prepetition Revolving Loan Lenders with respect to (i) proceeds, products, offspring, or profits of


25970107.1

                                                         -28-
                       Case 20-10256-KBO          Doc 60      Filed 02/06/20      Page 29 of 34



         any of the Prepetition Collateral, including the Cash Collateral, or (ii) the extension of the Secured

         Replacement Liens to cover proceeds of the Prepetition Collateral.

                20.     Section 506(c) Claims. Subject to and effective upon the entry of the Final Order,

         except to the extent of the Carve-Out and the Consultant Carve-Out (solely to the extent expressly

         set forth herein), as a further condition of the Debtors’ authorization to use the Cash Collateral, no

         costs or expenses of administration of the Cases or any future proceeding that may result therefrom,

         including liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be

         charged or assessed against or recovered from the Prepetition Revolving Loan Lenders or the

         Collateral pursuant to Section 506(c) of the Bankruptcy Code or any similar principle of law. No

         action, inaction, or acquiescence by the Prepetition Revolving Loan Lenders, including permitting

         the use of Cash Collateral to fund the Debtors’ Cases, shall be construed as consent to a charge,

         lien, assessment, or claim against, or in respect of, the Collateral pursuant to Section 506(c) of the

         Bankruptcy Code or otherwise.

                21.     Proofs of Claim.       None of the Prepetition Revolving Loan Lenders or the

         Prepetition Term Loan Lender shall be required to file proofs of claim in any of the Cases or any

         Successor Cases for any claim allowed herein. Any order entered by the Court in relation to the

         establishment of a bar date for any claim (including without limitation administrative claims) in

         any of the Cases or any Successor Cases shall not apply to the Prepetition Revolving Loan Lenders

         or the Prepetition Term Loan Lender. Notwithstanding any order entered by the Court in relation

         to the establishment of a bar date in any of the Cases or any Successor Cases to the contrary, the

         Prepetition Revolving Loan Lenders or the Prepetition Term Loan Lender are hereby authorized

         and entitled, in their sole and absolute discretion, but not required, to file (and either or both amend

         and supplement) either or both a proof of claim and aggregate proofs of claim in each of the Cases


25970107.1

                                                          -29-
                      Case 20-10256-KBO          Doc 60     Filed 02/06/20      Page 30 of 34



         or any Successor Cases for any claim allowed herein. For the avoidance of doubt, any such proof

         of claim may (but is not required to be) filed as one consolidated proof of claim against all of the

         Debtors, rather than as separate proofs of claim against each Debtor. Any proof of claim filed by

         a Prepetition Revolving Loan Lender or the Prepetition Term Loan Lender shall be deemed to be

         in addition to and not in lieu of any other proof of claim that may be filed by any other Prepetition

         Revolving Loan Lender or the Prepetition Term Loan Lender respectively.

                22.     PACA / PASA. Nothing in this Interim Order shall impair or impact any valid and

         documented trust claims under (i) the Perishable Agricultural Commodities Act, 7 U.S.C. §§ 499a-

         499t (“PACA”) and (ii) the Packers and Stockyards Act of 1921 as amended, 7 U.S.C. §§ 181-229

         (“PASA”). Pending Debtors’ reconciliation and payment of PACA and PASA claims, the Debtors

         shall be permitted to establish an escrow (the “PACA/PASA Escrow”) with an escrow agent

         reasonably acceptable to the Prepetition Revolving Loan Lenders to hold any amounts set forth in

         the “PACA/PASA Claims” line item of the Budget for each week. After Debtors’ reconciliation

         and payment of all PACA and PASA claims, any funds remaining in the PACA/PASA Escrow

         shall be paid over to the Prepetition Revolving Loan Lenders. No Cash Collateral shall be

         transferred to or deposited into the PACA/PASA Escrow in a manner or amount that is inconsistent

         with the Budget or other than in accordance with the terms of this Interim Order. Except as

         specifically provided in this Interim Order, on and after the Termination Date, no funds of the

         Debtor (including Cash Collateral) shall be transferred or deposited into the PACA/PASA Escrow.

         Other than the aggregate amount held in the PACA/PASA Escrow as of the Termination Date that

         were funded into the PACA/PASA Escrow in accordance with the terms of this Interim Order,

         none of the Prepetition Revolving Loan Lenders’ Collateral shall be available to satisfy

         PACA/PASA claims absent further Court order.


25970107.1

                                                         -30-
                       Case 20-10256-KBO          Doc 60      Filed 02/06/20    Page 31 of 34



                 23.     Miscellaneous.


                         (a)     Good Faith. Each of the Prepetition Revolving Loan Lenders have acted in

         good faith (including, without limitation, for the purposes of section 363(m) of the Bankruptcy

         Code) in connection with this Interim Order and their reliance on this Interim Order has been and

         is in good faith.

                         (b)     No Release of Guarantors. Nothing contained in this Interim Order shall be

         deemed to terminate, modify, or release any obligations of any non-debtor guarantor with respect

         to their obligations under any of the Loan Documents, if any.

                         (c)     No Waiver. The failure of any Prepetition Revolving Loan Lender to seek

         relief or otherwise exercise its rights and remedies under this Interim Order, the Secured Credit

         Documents, or otherwise, as applicable, shall not constitute a waiver of any of the Prepetition

         Revolving Loan Lenders’ rights hereunder, thereunder, or otherwise. Notwithstanding anything

         herein, the entry of this Interim Order is without prejudice to, and does not constitute a waiver of,

         expressly or implicitly, or otherwise impair any of the rights, claims, privileges, objections,

         defenses, or remedies of the Prepetition Revolving Loan Lenders under the Bankruptcy Code or

         under nonbankruptcy law against any other person or entity in any court.

                         (d)     No Third Party Rights. Except as explicitly provided for herein, this Interim

         Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

         direct or indirect third party or incidental beneficiary.

                         (e)     No Marshaling. Subject to and effective upon the entry of a Final Order,

         none of the Prepetition Revolving Loan Lenders shall be subject to the equitable doctrine of

         “marshaling” or any other similar doctrine with respect to any of the Collateral.



25970107.1

                                                          -31-
                         Case 20-10256-KBO       Doc 60     Filed 02/06/20      Page 32 of 34



                          (f)    Enforceability. This Interim Order shall constitute findings of fact and

         conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be fully enforceable

         nunc pro tunc to the Petition Date immediately upon entry of this Interim Order.

                24.       Survival. The provisions of this Interim Order and any actions taken pursuant

         hereto shall survive entry of any order which may be entered (a) confirming any plan of

         reorganization in any of the Cases, (b) converting any of the Cases to a case under chapter 7 of the

         Bankruptcy Code, (c) dismissing any of the Cases or Successor Cases, or (d) pursuant to which

         this Court abstains from hearing any of the Cases or Successor Cases. The terms and provisions

         of this Interim Order, as well as the Secured Adequate Protection Superpriority Claim, the Secured

         Replacement Liens, and all other claims and liens granted by this Interim Order, shall (a) continue

         in this or any other superseding case under the Bankruptcy Code, (b) be valid and binding on all

         parties in interest, including, without limitation, any Committee, chapter 11 trustee, examiner. or

         chapter 7 trustee, and (c) continue, notwithstanding any dismissal of any Case or Successor Case

         (and any such order of dismissal shall so provide), and such claims and liens shall maintain their

         priority as provided by this Interim Order until the Prepetition Revolving Loan Obligations are

         Paid in Full.

                25.       Rights Preserved. Notwithstanding anything herein to the contrary, the entry of

         this Interim Order is without prejudice to, and does not constitute a waiver of, expressly or

         implicitly: (a) the Prepetition Revolving Loan Lenders’ rights to seek any other relief in respect of

         the Debtors (including the right to seek additional adequate protection); or (b) any rights of the

         Prepetition Revolving Loan Lenders under the Bankruptcy Code or under non-bankruptcy law.

         Other than as expressly set forth in this Interim Order, any other rights, claims or privileges

         (whether legal, equitable or otherwise) of the Prepetition Revolving Loan Lenders are preserved.


25970107.1

                                                         -32-
                      Case 20-10256-KBO          Doc 60     Filed 02/06/20      Page 33 of 34



                26.     Payment of Compensation. Nothing herein or in the Budget shall be construed as

         consent to the allowance of any professional fees or expenses of any Professionals or shall affect

         the right of any party to object to the allowance or payment of such fees and expenses. The

         Prepetition Revolving Loan Lenders shall not be responsible for the funding, direct payment, or

         reimbursement of any fees or expenses of any Professionals incurred in connection with the Cases.

         Nothing in this Interim Order or otherwise shall be construed to obligate the Prepetition Revolving

         Loan Lenders in any way to pay compensation to or reimburse expenses of any Professional, or to

         guarantee that the Debtors have sufficient funds to pay such compensation or reimbursement.

                27.     Final Hearing. A hearing on the Debtors’ request for a Final Order approving the

         Motion is scheduled for February 27, 2020, at 2:00 p.m. (Eastern time) before this Court. Within

         three (3) business days after entry of this Interim Order, the Debtors shall serve, or cause to be

         served, by first class mail or other appropriate method of service, a copy of the Motion (to the

         extent the Motion was not previously served on a party) and this Interim Order on (i) the Notice

         Parties and (ii) counsel to any Committee. Any responses or objections to the Motion shall be

         made in writing, conform to the applicable Bankruptcy Rules and Local Rules, be filed with the

         Bankruptcy Court, set forth the name of the objecting party, the basis for the objection, and the

         specific grounds therefor, and be served so as to be actually received no later than February 20,

         2020, at 4:00 p.m. (ET). Objections must be served on: (i) counsel to the Debtors, Young

         Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,

         Delaware 19801, Attn: M. Blake Cleary, Esq. (mbcleary@ycst.com) and Sean T. Greecher, Esq.

         (sgreecher@ycst.com); (ii) the Office of the United States Trustee for the District of Delaware,

         844 King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Jane M. Leamy, Esq.

         (jane.m.leamy@usdoj.gov); (iii) counsel to the Prepetition Revolving Loan Lenders, Chapman


25970107.1

                                                         -33-
                      Case 20-10256-KBO          Doc 60     Filed 02/06/20     Page 34 of 34



         and Cutler LLP, Attn: Stephen R. Tetro II, Esq. (stetro@chapman.com) and Womble Bond

         Dickinson (US) LLP, Attn: Matthew Ward, Esq. (Matthew.Ward@wbd-us.com); and

         (iv) counsel to any statutory committee appointed in these chapter 11 cases.

                28.     Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce

         this Interim Order in accordance with its terms and to adjudicate any and all matters arising from

         or related to the interpretation or implementation of this Interim Order.




             Dated: February 6th, 2020                          KAREN B. OWENS
             Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
25970107.1

                                                         -34-
